Case 8:21-cv-02086-WFJ-AAS Document 6 Filed 09/01/21 Page 1 of 3 PageID 17




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


PRISCILLA A. PETIT                                          CIVIL ACTION NO.:
           Plaintiff,                                       8:21-cv-02086-WFJ-AAS


V.


DOREEN A. SOUZA and
RICHARD J. SOUZA, II;
            Defendants.
                                               I


                         TEMPORARY RESTRAINING ORDER
                           FREEZING BANK ACCOUNTS

        This cause came before the Court upon Plaintiffs Motion Ex-Parte Motion for

Temporary Restraining Order (Dkt. 3). The Court reviewed said motion and held a hearing

today’s date. The Court makes the following findings based upon the sworn affidavit (Dkt. 3

at 5–9):

        1.    The Defendants are in in possession of funds (over $400,000) which appear to

belong to the Plaintiff and which are currently held in Bank of America accounts. Plaintiff is

likely to succeed on the merits because the funds do not belong to Defendants. See Schiavo

v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005) (setting four requirements for

injunctive relief).

        2.    It appears that the Defendants may have fraudulently concealed or converted

some or all of the above funds which is now in their possession. If all or even a large part of

such funds are so concealed or converted, the Plaintiff will suffer irreparable harm unless

Defendants are enjoined from fraudulently concealing or converting such funds during the

pendency of this action. The threatened injury to Plaintiff is evident as the money has been

removed from her account and is not being used for her benefit. This injunction is not
Case 8:21-cv-02086-WFJ-AAS Document 6 Filed 09/01/21 Page 2 of 3 PageID 18




adverse to the public interest.

       Accordingly, after due consideration of these findings of fact, it is

       ORDERED that:

       1.    Plaintiff's Ex-parte Motion for Temporary Restraining Order (Dkt. 3) is granted.

       2.    This temporary restraining order is entered without notice because Plaintiff’s

             sworn affidavit states her son-in-law will not permit her to speak with her

             daughter, who has her power of attorney, and both Defendants are withholding

             Plaintiff’s money that Plaintiff needs for medical care. Plaintiff has shown that

             Defendants are likely to spend the funds for purposes that will not benefit

             Plaintiff. Providing notice to the Defendants would allow them to conceal,

             move, and continue to spend Plaintiff’s money.

       3.    This temporary restraining order/injunction shall be binding on both Defendants,

             their officers, agents, servants, employees, and attorneys, and on persons in active

             concert or participation with them who receive actual notice of this temporary

             restraining order/injunction. This Order is binding upon the Bank of America.

         4. Any and all Bank of America accounts held by Defendant, Doreen A. Souza,

               DOB August 11, 1967, individually or jointly with any other persons shall be

               and are hereby frozen until further order of this Court.

         5. Both Defendants shall not transfer, dissipate, move, or spend any funds

             belonging to Plaintiff or any funds originating in Plaintiff’s sole or joint

             possession. Both Defendants will cease exercising any power of attorney

             concerning Plaintiff.

         6. Bond is waived, as not necessary at this time.

         7. This temporary restraining order/injunction shall stay in effect and be binding

               on the parties for fourteen (14) days from today. This TRO will expire on

               September 15, 2021, absent good cause shown. Fed. R. Civ. P. 65(b)(2).

         8. Plaintiff’s counsel will immediately serve this Order upon the Defendants and upon the
Case 8:21-cv-02086-WFJ-AAS Document 6 Filed 09/01/21 Page 3 of 3 PageID 19




            Bank of America.

       9. A status conference will be held telephonically on this matter on September 8, 2021 at

            4:00 p.m. Plaintiff’s counsel, Defendants, and all interested persons must attend.

            Telephonic call-in instructions will be posted at the on-line, electronic docket. If

            Defendants need to be heard sooner, please call the Chambers telephone number:

            (813) 301-5220.

     DONE AND ORDERED at Tampa, Florida, at 11:56 a.m. on September 1, 2021.




            Conformed copies to:
            Tarya A. Tribble, Esq.
